DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Response to Amendment
The amendment (amended claims filed 01/31/2022) submitted with the Request for Continued Examination filed on 02/28/2022 has been entered. Applicant’s amendments to the claims have overcome the 35 U.S.C. § 103 rejections previously set forth on the Final Office action mailed 12/01/2021. 
Claims status
Claims 1 – 16 remain pending
Claims 1 and 8 are amended
Claims 15 – 16 are new claims
Claims 5, 8 – 12, 14 and 16 are withdrawn as being directed to a non-elected invention on a Requirement for Restriction 

Election/Restrictions
This application is in condition for allowance except for the presence of claims, 5, 8-12, 14, and 16 are directed to invention non-elected without traverse.  Accordingly, claims 5, 8-12, 14 and 16 been cancelled.

Allowable Subject Matter
Claims 1 -4, 6-7, 13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is represented by NAKANISHI MASARU (over machine English translation of JP2015192574A), TAKAHASHI et al. (US PGPub. 2013/0334910 A1) and Saeki et al. (US Publication No. 2005/0012243 A1.
The prior art of record – taken alone or in combination – fails to teach, suggest or
provide motivation, which would anticipate or render as obvious a method for manufacturing a rotor comprising a magnet-insertion step of inserting the magnet into a slot, the method further comprising a fixing-material-injection step of setting each of a plurality of fixing-material-injection portions to a position that overlaps an outer wall of the slot.
NAKANISHI is silent about moving the magnet in two different directions in the slot by changing at least one of a time for starting the injection of the fixing material into the slot as claimed in claim 1 of the instant application, Takahashi disclosure teaches moving the magnet in two different directions [0023-31]. In Takahashi’s method, the molten resin 14a is injected from two injection gates 31 into the groove 12f and the void space 12h, simultaneously. One of the injection gates 31 is set at the groove 12f of the outer wall side of the slot, and the other gate 31 is set at the void space 12h of another wall side of the slot (Fig. 10 and paragraph [0112]) so that the magnet is pushed in different directions by the resin 14a injected from the two different sides of the slot. However, Takahashi fails to disclose that a plurality of fixing-material-injection portions are set at a position that overlaps an outer wall of a slot so as to move the magnet in two different directions by the material injected from the plurality of fixing-material- injection portions, as now recited in amended claim 1 of the instant application. 
	Saeki fails to remedy the above-noted deficiencies of NAKASHINI/Takahashi. Therefore, the invention is deemed novel and non-obvious over the prior art of record of NAKASHINA, Takahashi and Seiki, since their combination would not have teach, suggest, or motivate one of ordinary skill in the art of a method for manufacturing a rotor comprising a magnet-insertion step of inserting the magnet into a slot, the method further comprising a fixing-material-injection step of setting each of a plurality of fixing-material-injection portions to a position that overlaps an outer wall of the slot, encompassing all the claimed limitations as recited in the amended claim 1. 
Consequently, claim 1 is found allowable over the prior art of record. Claims 2 – 7 and 15 are allowable as being in dependent form from allowable claim 1.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712